Per Curiam.
The constitution confers upon the Governor the power to grant reprieves and pardons, and to remit fines and forfeitures in criminal cases, under such rules and regulations as may be provided by law. — Article 5, § 13.
After the rendition of the judgment in the present ease, the Governor, under the great seal of the State, there being no restriction upon his power so to do, by any rule or regulation of law, remitted the entire fine, which destroyed the vitality of the judgment, except as to the costs. The court, therefore, on the motion of appellant, should have vacated the judgment as to the fine, but left it valid and subsisting as to the costs.
The judgment of the court refusing to vacate the judgment to the extent we have indicated, is reversed and the cause remanded.